Dismissed and Memorandum Opinion filed November 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00947-CV

                 IN THE INTEREST OF G.A.A.-G, A CHILD

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-20638


              MEMORANDUM                         OPINION
      This is an attempted appeal from an order signed July 29, 2013, terminating
the parental rights of appellant, A.A., to the child referenced above. On August 2,
2013, the trial court signed an order granting a new trial on the issue of managing
conservatorship of the child. The order reinstated the temporary order naming the
Texas Department of Family and Protective Services as temporary managing
conservator of the child. Accordingly, the termination order is not final. See M.C.
v. Texas Dep’t of Family & Protective Servs., 300 S.W.3d 300, 303 (Tex. App.—
El Paso 2008, pet. denied) (dismissing interlocutory appeal after finding a
termination order is not a “final order” when it appoints the Department as the
child’s temporary managing conservator); see also In re E.A.F., No. 14-13-00618-
CV, 2013 WL 4945751 (Tex. App.—Houston [14th Dist.] Sept. 12, 2013, no pet.)
(mem. op.) (dismissing termination appeal where the order did not dispose of all
parties and issues); In re F.M.-T., No. 02-12-00522-CV, 2013 WL 1337789 (Tex.
App.—Fort Worth Apr. 4, 2013, no pet.) (mem. op.) (dismissing appeal for want of
jurisdiction when the trial court’s order did not terminate the rights of the
presumed father of one of the children).

      On October 24, 2013, this court notified the parties that this appeal would be
dismissed for want of jurisdiction unless any party filed a response demonstrating
this court’s jurisdiction on or before November 4, 2013. See Tex. R. App. P.
42.3(a). No response was filed.

      Accordingly, we order the appeal dismissed for want of jurisdiction. The
dismissal is without prejudice to the filing of a new appeal after the trial court signs
a final judgment.

                                   PER CURIAM



Panel consists of Justices Christopher, Donovan, and Brown.




                                           2